Citation Nr: 1106639	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO. 06-27 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to service connection for a left knee disability, 
specifically a chronic left knee sprain, claimed as left knee 
chronic pain and retropatellar pain syndrome.

2. Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD), 
adjustment disorder, and depression.

3. Entitlement to an initial disability rating in excess of 20 
percent for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 2002 until October 
2004. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

In a June 2009 decision, the Board granted service connection for 
a left knee disability, denied service connection for PTSD, and 
denied a disability rating in excess of 20 percent for a service-
connected lumbar spine disability. The Veteran appealed the 
Board's June 2009 decision to the United States Court of Appeals 
for Veterans Claims (Court), which in an August 2010 order 
granted the parties' joint motion for partial remand, vacating 
the Board's June 2009 decision in regards to PTSD and lumbar 
spine disability claims and remanding those claims for compliance 
with the terms of the motion. Based on the joint motion for 
partial remand, the Court also dismissed the left knee disability 
claim. 

As indicated by the joint motion for partial remand, recent case 
law mandates that a claim for a mental health disability includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record. See Clemons v. Shinseki, 23 Vet. 
App. 1, 5-6 (2009). Given the holding in Clemons, the Board has 
recharacterized the issue of entitlement to service connection 
for PTSD to the broader issue of entitlement of service 
connection for a psychiatric disorder, as is reflected on the 
cover page.

The issues of entitlement to service connection for a psychiatric 
disorder, including PTSD, and for an increased rating for the 
lumbar spine disability are being remanded and are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The June 2009 Board decision granted service connection for a 
left knee disability. 

2. The September 2009 rating decision established the grant of 
service connection for a left knee disability, with a 10 percent 
disability rating.

3. The August 2010 joint motion for partial remand moved to 
dismiss the issue of entitlement to service connection for a left 
knee disability.

4. The August 2010 Court order dismissed the issue of entitlement 
to service connection for a left knee disability; there is no 
longer a controversy on the question of the Veteran's entitlement 
to service connection a left knee disability. 


CONCLUSION OF LAW

The Board's June 2009 decision granted service connection for a 
left knee disability and in August 2010 the Court dismissed that 
issue pursuant to the joint motion for partial remand; that claim 
is not currently in controversy before the Board and the appeal 
of this issue is dismissed. 38 U.S.C.A. § 7104(West 2002); 38 
C.F.R. § 20.1100 (2010); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist
 
The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid 
the appellant in substantiating his claim. Wensch v. Principi, 15 
Vet. App. 362 (2001); see 38 U.S.C.A. § 5103A (a) (2) (Secretary 
not required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim"); see also VAOPGCPREC 5- 2004; 69 Fed. Reg. 59989 (2004) 
(holding that the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance). In view of the Board's 
finding that the Veteran's claim for service connection for a 
left knee disability must be dismissed as a matter of law, 
further assistance is unnecessary to aid the Veteran in 
substantiating her claim. As will be discussed below, the law is 
dispositive and the facts are not in dispute. See Mason v. 
Principi, 16 Vet. App. 129, 131-132 (2002); see also, Smith 
(Claudus) v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); see also VAOPGCPREC 5- 2004. As the law is 
dispositive in the instant claim, the VCAA is not applicable. 

Left Knee Disability Claim
 
Prior to his separation from service, the Veteran filed a claim 
for service connection for a left knee disability. The Veteran 
appealed the September 2005 rating decision denying that claim to 
the Board. A June 2009 Board decision granted service connection 
for that claim, which was put into effect by a September 2009 
rating decision. The Veteran's representative then put forward a 
joint motion for partial remand requesting that that issue be 
dismissed. The Court, in an August 2010 order, dismissed that 
claim. 

The June 2009 Board decision fully granted the left knee 
disability service connection claim and the September 2005 rating 
decision established that grant, with a 10 percent disability 
rating. The Veteran has not submitted any notice of disagreement 
or other statement indicating that he disagrees with the full 
grant of his appeal. Indeed, the Veteran's representative, in the 
joint motion for partial remand, requested that the claim be 
dismissed. That dismissal was subsequently granted by the Court 
in August 2010.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which 
fails to allege specific error of fact or law in the 
determination being appealed. In the present case, the Veteran 
has not taken exception to a case or controversy involving a 
pending adverse determination. See Shoen v. Brown, 6 Vet. App. 
456, 457 (1994) (noting the need for an adverse decision on which 
an appellant may base an appeal).

Service connection is already in effect for this disability. 
Thus, there remains no allegation of errors of fact or law for 
appellate consideration concerning this claim. Accordingly, the 
Veteran's claim for service connection for a left inguinal hernia 
is dismissed as a matter of law. See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994). 


ORDER

The appeal for service connection for a left knee disability is 
dismissed.


REMAND

The Veteran contends that he has PTSD due to service. As 
indicated above, the Veteran's PTSD claim has been 
recharacterized as a claim for an acquired psychiatric disorder. 
In a June 2005 statement, he reported that he had PTSD due to an 
incident in July or August of 2003 in Korea, when a live fire 
exercise resulted in another soldier being hit in the face, 
shoulders, and neck by wire shrapnel. The Veteran also contends 
that his service-connected lumbar spine disability, currently 
rated with a 20 percent disability rating, warrants at least a 50 
percent disability rating, as indicated in his August 2006 VA 
Form 9. 

The Veteran here seeks service connection for a psychiatric 
disorder, specifically, PTSD. Service connection for PTSD 
requires: (1) medical evidence establishing a diagnosis of the 
condition; (2) credible supporting evidence that the claimed in- 
service stressor occurred; and, (3) a link established by medical 
evidence, between current symptoms and an in-service stressor. 
38 C.F.R. § 3.303(f).

38 C.F.R. § 3.304(f) has recently been revised to read "If a 
stressor claimed by a Veteran is related to the Veteran's fear of 
hostile military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of [PTSD] and that the Veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor."
 
In this case, the Veteran has claimed that his stressor occurred 
in the course of an Army exercise and not in response to hostile 
military or terrorist activity.  As such, the revisions to 
38 C.F.R. § 3.303(f), cited above, do not apply to this case.

The August 2010 joint motion for partial remand found that the RO 
had been informed by the U.S. Army Combat Readiness Center (CURR) 
that it was unable to verify the Veteran's stressor; CURR could 
not find evidence that the reported explosion occurred based on 
the information provided. The joint motion for partial remand 
determined that VA had failed to notify the Veteran of its 
efforts to secure this evidence pursuant to 38 C.F.R. § 3.159(e) 
and that reasonable efforts to locate federal records have been 
exhausted. As such, the RO/AMC should inform the Veteran of its 
findings regarding his stressor development.

Additionally, since the issuance of the June 2009 Board decision, 
new evidence has been associated with the claims file. 
Specifically, additional service treatment records were received 
by VA in March 2010. A Treatment/Intervention Summary dated May 
10, 2007, indicated that the Veteran had 6 sessions at the 
Department of Psychology from August 2004 to September 2004 and 
had a final DSM-IV diagnosis of PTSD. An August 31, 2004 record 
indicated that the Veteran complained of PTSD symptoms since a 
year ago in Korea, when several soldiers were badly injured by 
shrapnel from barbed wire that went flying.

These new service treatment records were received by VA from the 
Army. The Veteran did not submit a waiver of initial 
consideration of this evidence by the RO and the RO did not issue 
a Supplemental Statement of the Case (SSOC).

The Federal Circuit Court emphasized the Board's status as 
"primarily an appellate tribunal," and held that the Board is 
prohibited from considering additional evidence without having to 
remand the case to the RO for initial consideration, unless 
having an appropriate waiver from the Veteran. Disabled Am. 
Veterans (DAV) v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003). In light of the Federal Circuit decision 
discussed above, the most appropriate action would be to remand 
this claim to the RO for initial consideration of the additional 
evidence. Thus, it is necessary to remand the case to the RO for 
initial consideration of the newly submitted evidence and 
issuance of an SSOC. See 38 C.F.R. § 20.1304; DAV v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

The Board notes that the statements in the new service treatment 
records were made in a more contemporaneous manner than later 
statements, in regards to the occurrence of the claimed stressor, 
and provide additional information that could tend to corroborate 
the Veteran's otherwise conflicting and inconsistent stressor 
reports.  

The record also continues to be conflicting as to whether the 
Veteran has a current diagnosis of a psychiatric disorder. For 
example, the May 2004 Medical Evaluation Board did not report any 
psychiatric disorders in its medical determination of the 
Veteran's fitness for service. In contrast, several VA outpatient 
treatment records indicate diagnoses of psychiatric disorders, 
including PTSD and possibly an adjustment disorder and 
depression. However, a January 26, 2006 VA mental health clinic 
note following psychological testing found the Veteran's test 
profile, in light of possible inflation, to suggest a personality 
pattern with schizoid and passive-aggressive features. That 
examiner found him to have a mixed personality disorder with 
schizoid and passive-aggressive features, as well as somatization 
tendencies as anxiety symptoms increase. A May 2006 Social 
Security Administration (SSA) psychiatric review technique also 
indicated that the Veteran had an impulse control disorder and 
personality disorder, not otherwise specified.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with a veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.
 
There is currently no medical evidence clearly addressing whether 
the Veteran currently has an acquired psychiatric disorder and 
whether it is due to and has continued since service. The Board 
finds that a VA examination is warranted to determine whether the 
Veteran currently has a diagnosed acquired psychiatric disorder 
that is etiologically related to his service. The VA examiner 
should specify what psychiatric disorders the Veteran has under 
DSM-IV criteria and whether the disorder(s) developed in and/or 
due to his service. The examiner should also specifically address 
the Veteran's claimed stressors in regards to whether he has PTSD 
due to his in-service experiences.

In regards to the lumbar spine disability claim, the June 2009 
joint motion for partial remand indicated that a remand was 
warranted to provide reasons or bases in regards to the question 
of a separate neurologic disability related to the lumbar spine. 
Specifically, the joint motion for partial remand noted that an 
April 11, 2000 medical record indicated that the Veteran had 
chronic low back pain with radiculopathy. Such a record would 
pre-date the Veteran's service and does not appear to be 
associated with the claims file. However, the Board notes that 
the last VA examination provided in regards to that claim 
occurred in April 2008 and that there are medical records 
associated with the claims file in which the Veteran complains of 
radiculopathy. Given the amount of time that has elapsed since 
that examination, the Board has no discretion and must remand 
this matter to afford the Veteran an opportunity to undergo a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his disability. See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43,186 (1995).

Furthermore, the Board notes that the last VA medical records of 
record were from May 2008 and that his VA medical records 
indicated that he regularly received treatment from VA. VA must 
assist a claimant in obtaining evidence necessary to substantiate 
a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Those records 
should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall obtain and associate 
any outstanding VA medical records not 
already associated with the claims file. 
These records shall specifically include 
any VA medical records from May 2008 to 
the present. If these records cannot be 
obtained or do not exist, that information 
shall be associated with the claims file. 
The Veteran shall also be informed of that 
information.

2. After any additional medical records 
are obtained and associated with the 
claims file, the RO/AMC shall afford the 
Veteran an appropriate VA examination to 
ascertain the nature and etiology of any 
psychiatric disability, including PTSD, an 
adjustment disorder, depression, and any 
other psychiatric or personality disorder 
that may be present. Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner shall be 
accomplished and the claims file shall be 
reviewed by the examiner. 

The examiner is requested to review all 
pertinent records associated with the 
claims file and following this review and 
the examination render an opinion as to 
the following:

      a)  The examiner shall clarify the 
Veteran's diagnosis and specifically 
comment on whether the Veteran has a 
diagnosis of PTSD, and/or any other 
psychiatric disorder, consistent with the 
criteria for a diagnosis under the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders; 

      b)  If the Veterans is diagnosed with 
a psychiatric disorder(s), whether it is 
at least as likely as not (a 50% 
probability or more) that any diagnosed 
psychiatric disorder is related to any 
event or incident in service or developed 
in service.

A clear rationale for all opinions shall 
be provided, with a discussion of the 
facts and medical principles involved. 
Copies of all pertinent records in the 
Veteran's claims file and a copy of this 
remand, or in the alternative the claims 
file, must be made available to the 
examiner for review in connection with the 
examination.

3. After any unassociated evidence is 
obtained and associated with the claims 
file, the Veteran shall be provided an 
appropriate VA examination by an 
appropriate medical professional to 
determine the current extent and severity 
of his service-connected lumbar spine 
disability, including whether he has any 
radicular symptoms due to that disability. 
Any and all indicated evaluations, studies 
and tests deemed necessary by the examiner 
shall be accomplished and the claims file 
shall be reviewed by the examiner.

The examiner's findings shall also 
specifically include range of motion and 
the presence of any ankylosis, and if so 
what type of ankylosis. If possible, the 
examiner shall also consider any 
additional functional loss on use due to 
pain on motion or due to flare-ups and any 
marked interference with employment due to 
his disabilities.

The examiner shall also specify whether 
the Veteran has any current radicular 
symptoms , and if so, whether such 
symptoms are related to his service-
connected lumbar spine disability.  The 
examiner shall consider the Veteran's 
previous complaints of pain, as well as 
the medical evidence of record, to 
determine the presence or absence of any 
separate neurologic disability related to 
the lumbar spine.

A clear rationale for all opinions shall 
be provided, along with a discussion of 
the facts and medical principles. Copies 
of all pertinent records in the Veteran's 
claims file and a copy of this remand, or 
in the alternative the claims file, must 
be made available to the examiner for 
review in connection with the examination.

4. When the development requested has been 
completed, the case shall again be 
reviewed by the RO/AMC on the basis of the 
additional evidence. If the benefit sought 
is not granted, the Veteran shall be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


